                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

JACKSON PHILLIP MOSLEY,                             )
301 M. STREET, S.W., #1004                          )      Case No.      1:20-CV-3065
WASHINGTON, D.C. 20024                              )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      Removed from the Superior Court
                                                    )      of the District of Columbia – Civil
BANK OF AMERICA,                                    )      Division – Civil Actions Branch
100 NORTH TRYON STREET                              )
CHARLOTTE, NC 28255                                 )
                                                    )
              Defendant.                            )
                                                    )

                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant Bank of America, N.A.,

(“BANA”), by and through counsel, hereby files this Notice of Removal (the “Notice”) seeking

to remove this action from the Superior Court of the District of Columbia to the United States

District Court for the District of Columbia. Removal is based upon federal question jurisdiction

because a federal question appears in the Complaint filed by Plaintiff Jackson Phillip Mosley

(“Plaintiff”). In support of this Notice, BANA states as follows:

       I.     Background.

       1.     This case was filed by Plaintiff in the Superior Court of the District Columbia –

Civil Division – Civil Actions Branch on September 25, 2020, Civil Action No. 2020-CA-

004127-B. (the “Complaint” or “Compl.”).       Pursuant to 28 U.S.C. § 1446(a), copies of all

process, pleadings, and orders served upon BANA are attached as Exhibit A.
       2.      In the Complaint, while not specifically titling or listing his individual claims,

Plaintiff makes allegations involving the following causes of actions: (1) negligence (2)

libel/slander; and (3) violation of the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. § 1681 et

seq. (Compl. ¶ 2).

       II.     This Notice of Removal is Timely Filed in the Proper Venue.

       3.      Removal of this Action is timely because this Notice of Removal is filed less than

30 days from October 2, 2020, the date upon which BANA was served with a copy of the

summons and Complaint. See 28 U.S.C. § 1446(b)(1) (provides that a “notice of removal of a

civil action or proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading.”). This lawsuit is a civil action within the

meaning of the Acts of Congress relating to removal of causes of action.

       4.      The United States District Court for the District of Columbia, is the proper place

to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the federal district court

that embraces the place where the original action was filed and is pending. 28 U.S.C. § 90(b)(2).

       III.    This Court Has Federal Question Jurisdiction.

         5.   Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. This Court has original jurisdiction here pursuant to 28 U.S.C. §

1331 because it is apparent in Plaintiff’s Complaint, it presents a substantial question of Federal

law by alleging BANA’s purported violations of the Fair Credit Report Act, 15 U.S.C. § 1681 et

seq. (Compl. ¶ 2).

       6.      Plaintiff’s Complaint clearly asserts a claim under the FCRA, the federal statute



                                                 2
that governs credit reporting generally, including the credit reporting of an individual’s bank

account(s), a creditor’s duties if a dispute is made to the credit reporting agencies, and related

identity theft or fraud. See 15 U.S.C. § 1681 et seq. Plaintiff’s Complaint contains these very

allegations. (See Compl. ¶ 2).

       7.      Further, well-established precedent requires this Court to look beyond the words

of Plaintiff’s Complaint to see what is really being pled. See Rivet v. Regions Bank of La., 522

U.S. 470, 475 (1998) (“Allied as an ‘independent corollary’ to the well-pleaded complaint rule is

the further principle that ‘a plaintiff may not defeat removal by omitting to plead necessary

federal questions.’ If a court concludes that a plaintiff has ‘artfully pleaded’ claims in this

fashion, it may uphold removal even though no federal question appears on the face of the

plaintiff’s complaint.” (internal citation omitted)).

       8.      Therefore, removal to this Court is proper under 28 U.S.C. § 1441(a), which

provides, in pertinent part, that “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). A federal question appears in

Plaintiff’s Complaint, and his claim(s) “arise under” federal law.

       9.      The Supreme Court has held that federal courts have jurisdiction to hear,

originally or by removal from state court, cases where federal law creates the cause of action

being alleged or when a claimant’s right to relief depends on the resolution of a substantial

question of federal law. See Franchise Tax Board v. Constr. Laborers Vacation Trust, 436 U.S.

1, 9 (1982) (explaining that “a case ‘[arises] under’ federal law where the vindication of a right



                                                   3
under state law necessarily turns on some construction of federal law”).

         10.   Further, to the extent the Complaint alleges statutory, state common law, or other

nonfederal claims, this Court has supplemental jurisdiction over any such claims under 28 U.S.C.

§ 1367 because those claims arise out of the same operative facts as Plaintiff’s claims under

federal law and “form part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a) (2010); Rosmer v. Pfizer Inc., 263 F.3d 110, 114 (4th Cir.

2001).

         11.   Thus, because some or all of Plaintiff’s claim(s) arise under the laws of the United

States, removal of this entire cause of action is appropriate under 28 U.S.C. § 1441(a)-(c).

Accordingly, as the state court lawsuit is pending in the Superior Court of the District of

Columbia, BANA is entitled, pursuant to 28 U.S.C. § 1441(a), to remove this action to the

United States District Court for the District of Columbia.

         IV.   Notice of Removal Filed in the Superior Court of the District of Columbia.

         11.   Concurrently with this Notice, BANA will file a copy of this Notice with the

Superior Court of the District of Columbia.

         WHEREFORE, Defendant Bank of America, N.A., files this Notice of Removal and

remove the civil action to the United States District Court for the District of Columbia.




                                                 4
Date: October 23, 2020       Respectfully submitted,

                             McGuireWoods LLP


                             /s/ Keith J. Minson
                             Keith J. Minson (D.C. Bar # 1616929)
                             1750 Tysons Boulevard, Suite 1800
                             Tysons, Virginia 22102-4215
                             Telephone: (703) 712-5000
                             Facsimile: (703) 712-5050
                             kminson@mcguirewoods.com


                             Attorneys for Defendant Bank of America,
                             N.A.




                         5
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I filed the foregoing with the Clerk of Court

using the Court’s CM/ECF Filing system. I further certify that a true copy of the following is

being served via electronic and First Class Mail upon the following:


       Jackson Phillip Mosley
       (Pro Se)
       301 M. Street, S.W., #1004
       Washington, D.C. 20024
       jacksonphillipmosley@gmail.com


                                                    /s/ Keith J. Minson
                                                    Keith J. Minson (D.C. Bar # 1616929)




                                                6
